Citation Nr: 0026155	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-08 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals, lacerating 
wound, right leg, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from June 1943 to 
February 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a December 1998 rating action, 
with which the veteran expressed his disagreement in January 
1999.  A statement of the case was issued in April 1999.  The 
appeal was perfected upon the receipt at the RO of a VA Form 
9 (Appeal to Board of Veterans' Appeals) in May 1999.  In due 
course, the case was forwarded to the Board in Washington, 
DC, and, in July 2000, the service organization representing 
the veteran provided a Written Brief Presentation.  The case 
was subsequently transferred to the undersigned for 
consideration.  

REMAND

As an initial matter, the Board observes that, when a veteran 
seeks to establish a rating in excess of that which is 
currently assigned, his assertion that the disability at 
issue has worsened is, in general, sufficient to make the 
matter well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
The veteran in this case has asserted that the service-
connected disorder at issue is more disabling than currently 
evaluated by the RO.  He has, therefore, stated a claim which 
is well grounded, thereby triggering the duty to assist in 
its development.  

In reviewing the record currently before the Board, it is 
apparent that a number of questions need to be resolved 
before a final determination can be made regarding the 
appropriate disability evaluation to assign the veteran for 
the injuries he sustained in service.  As an initial matter, 
it is observed that the veteran's service medical records are 
not available for review, since they were apparently 
destroyed in an accidental fire that took place at the 
National Personnel Records Center, the repository of those 
records, in 1973.  Therefore, when the veteran first filed 
his claim for VA benefits in 1981, the only medical records 
available from his period of service were Daily Sick Reports, 
and an Admission and Disposition Sheet from a service 
hospital.  These reflected that the veteran was hospitalized 
between June 21, 1944, and July 18, 1944, for a "wound, 
lacerated."

At the time of his initial claim, the veteran did not 
describe how he had incurred the documented laceration, but, 
in a 1981 statement received from an individual with whom the 
veteran served, it was indicated that the veteran's 
hospitalization was due to an "industrial accident" that 
occurred while he was loading ammunition.  This description 
of how the injury was incurred was later confirmed by the 
veteran, in testimony he provided in 1983, when he testified 
that he was struck by a forklift while loading ammunition 
onto a ship.  He also indicated that he had fractured his leg 
at that time.  

In any case, a medical examination of the veteran took place 
in September 1981, in connection with his original claim for 
disability benefits.  At that time, the veteran complained of 
right leg pain, especially around the knee.  X-rays revealed 
an old healed fracture of the proximal right fibula, and the 
examiner described "evidence of a depressed area [with] soft 
tissue enlargement."  Although the location of this area was 
not precisely set forth, the veteran was awarded service 
connection for "residual, lacerating wound, right leg," in 
a November 1981 rating action.  This was assigned a 
noncompensable evaluation.  The veteran was not service 
connected for any residuals of a fracture or other bone 
pathology.  

The veteran was eventually awarded a 10 percent evaluation 
for his service-connected lacerating wound, effective from 
1986.  Subsequently, for reasons not apparent in the record, 
the veteran's contentions regarding the circumstances in 
which he received this lacerating wound changed after October 
1986.  At that time, he submitted a copy of a recently-issued 
certificate reflecting his award of the Purple Heart Medal 
for wounds received in the Asia-Pacific Theater of Operations 
on June 17, 1945.  Since his submission of this document, the 
veteran has contended that the laceration for which he is 
service connected is the result of the injuries for which he 
was awarded the Purple Heart.  He also evidently informed his 
health care providers that he sustained a gunshot wound to 
his right leg during the war, and medical records dated in 
the late 1980's and 1990's reflect findings that are 
consistent with this contention.  In this regard, some of 
these records show that the healed fibula fracture is 
considered to be a residual of the veteran's in-service 
gunshot wound, and that there are right leg scars consistent 
with the track of a bullet.  

In view of the foregoing, it appears that the veteran may 
have sustained two injuries to his right leg during his 
military service -- one occurring in connection with an 
accident that occurred while loading ammunition, and another 
from wounds sustained in combat.  If that is the case, it 
does not appear that the disability for which service 
connection has been established encompasses all of the 
veteran's service related injuries.  At the same time, the 
only issue for which an appeal has been perfected to the 
Board is for the evaluation of a lacerating wound.  Since, 
however, it is not possible to determine from the current 
record whether this laceration was in fact the entrance site 
of a bullet that caused a bone fracture, or something less 
severe or, in any event, separate, it is not possible to 
enter a proper evaluation on the record before us at this 
time.  Therefore, additional development will have to be 
accomplished before a final determination is made.  

Under the circumstances described above, this case is 
remanded to the RO for the following action:

1.  The RO should contact the appropriate 
Government organization and attempt to obtain 
copies of the records which provided the basis for 
the veteran's award of the Purple Heart Medal for 
wounds received in action on June 17, 1945, as 
shown on the certificate for that award issued in 
July 1986.  A separate inquiry should also be made 
to the National Personnel Records Center for 
copies of the Admissions and Disposition Sheets of 
the 124th Station Hospital for the period covering 
June 1945, to obtain any records of the veteran's 
treatment at that location for injuries sustained 
in combat.  Upon receipt of the requested 
information, any other logical development or 
searches that may be indicated to ascertain the 
nature of the injuries the veteran sustained in 
June 1945 should be conducted.  

2.  Next, the veteran should be scheduled for an 
examination of his right leg, the purpose of which 
is to determine the nature of all disabilities 
effecting that leg, and in particular, the 
location and impairment caused by any scar present 
on that leg, as well as any impairment caused by a 
gunshot wound.  All indicated tests, and any 
consultations deemed necessary, should be 
accomplished.  In addition, all examination 
reports should fully set forth the current 
complaints, pertinent clinical findings, and 
diagnoses affecting the right leg.  In particular, 
any impairment specifically attributed to a scar 
should be detailed, and the precise location of 
any scars should be set forth.  Furthermore, any 
disability attributed to a gunshot wound should 
include a description of any muscle damage this 
wound caused and any muscle group(s), if any, 
involved.  All opinions expressed should be 
supported by reference to pertinent evidence, and 
a complete rationale for any opinion set forth, 
with reference to supporting records, should be 
provided.  Before evaluating the veteran, the 
examiner should review the claims folder, 
including this Remand, and a notation to the 
effect that this review of the record was 
accomplished should be included as part of any 
examination report.  

3.  Following completion of the foregoing, the RO 
should review the claims folder and ensure that 
all of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

4.  Next, the RO should enter its determination as 
to whether an increased rating is warranted for 
the right leg lacerating wound that was service 
connected in 1981.  (If it is determined that the 
veteran sustained additional disability in 
service, an appropriate rating action should be 
made.  At the same time, however, if the veteran 
is dissatisfied with any such decision, it would 
be necessary for him to perfect an appeal with it, 
in order for the Board to acquire jurisdiction to 
review it.)  In any case, if the decision with 
respect to the evaluation of the lacerating wound 
that was service connected in 1981 remains adverse 
to the veteran, he and his representative should 
be furnished a supplemental statement of the case, 
and be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board if otherwise in order.

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).


- 2 -


